 554DECISIONSOF NATIONALLABOR RELATIONS BOARDAerojet Ordnance and Manufacturing Company,-Divi-sionofAerojetGeneral CorporationandEdnaHowerton.Case 26-CA-3913June 15, 1972DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDKENNEDYOn August 27, 1971, and February 29, 1972, TrialExaminer Herbert Silberman issued the attachedDecisions in this proceeding. Thereafter, the GeneralCounsel and the Charging Party filed exceptions andsupporting briefs, and Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decisions in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborReLationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint herein be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargefiledon February 5, 1971, by Edna Howerton, anindividual, a complaint dated March 18, 1971, was issuedalleging that Aerojet Ordnance and Manufacturing Com-pany,Division of Aerojet General Corporation,' hereincalled the Company, terminated the employment of EdnaHowerton, on December 28, 1970, and thereby hasengaged in and is engaging in conduct constituting unfairlabor practices within the meaning of Section 8(a)(1) and(3)of the National Labor Relation Act, as amended.Respondent's answer to the complaint, as amended at thehearing, denies that it has engaged in the alleged unfairlabor practices and interposes an affirmative defense. Ahearing in this proceeding was held in Batesville, Arkansas,on June 8 and 9, 1971. At the conclusion of GeneralCounsel's case-in-chief, Respondent moved to dismiss thecomplaint on the ground thata prima faciecase was notestablished. The hearing thereupon was recessed pending aiAt thetime the complaint herein was issued the Respondent's namewas BatesvilleManufacturingCompany The Company'sname was laterchanged Thecaption reflects the present name of Respondentdecision on the motion.Briefs with respect to the motionhave been received from General Counsel and fromRespondent.Uponconsideration of the record in this caseand the arguments advanced by counsel in their briefs andat the hearing,thependingmotion to dismiss thecomplaint is disposed of in accordance with the findingsand conclusions set forth below.1.THE BUSINESS OF RESPONDENTThe Company, a Delaware corporation,2 operates aplant in Batesville, Arkansas, where it manufactures andsellsordnance products. Only Respondent's Batesvillefacility is involved in this case. During the 12 monthspreceding the issuance of the complaint, the Company inthe course and conduct of its business purchased andreceivedat its Batesville,Arkansas, plant goods andmaterials valued in excess of $50,000 which were shippedfrom points outside the State of Arkansas, and during thesame period Respondent manufactured, sold, and shippedfrom its Batesville plant products valued in excess of$50,000 directly to points outside the State of Arkansas.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESThe singleissue iswhether the employment of EdnaHowerton was terminated on December 28, 1970, for areason which violates the Act.During the times material hereto, the Company has hada collective-bargaining agreement with International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO,District Lodge No. 33 and Local Lodge No. 2248, hereincalled the Union. While Mrs. Howerton was employed byRespondent she was a member of the Union and worked ina job classification covered by the Union's contract. Uponreporting for work on December 28, 1970, Mrs. Hower-ton''; foreman 1gave her a termination notice which, inpertinent part, reads as follows:Voluntary quit. Three (3) consecutive days unreportedabsence-21, 22, 23 Dec. 70-assumed voluntary quitpursuant to provisions of Article VIII, Paragraph803(a) of the current labor agreement.The reference is to the following provision of theapplicable contract:An employee shall lose his seniority for any of thefollowing reasons:(a)Resignation. Three (3) consecutive days' unre-ported absence on scheduled work days shall beconsidered a resignation.General Counsel contended at the hearing that thereasonallegedbyRespondent for her discharge ispretextualand that Edna Howerton was unlawfullydischarged in violation of Section 8(a)(1) and (3) of the Actbecause of "her concerted activity in efforts she made . . .to rectify safety standards at the plant and also [becauseof ] her extremism in seeking proper representation through2AerojetGeneralCorporation, the parent company, is an Ohiocorporation197 NLRB No. 78 AEROJET ORDNANCE AND MFG. CO.555her union, the International Association of Machinists."More specifically,General Counsel argued that Mrs.Howerton was discharged because she sought to pressgrievances on behalf of herself and other employees 3 andbecause she, together with other employees, complained tothe Arkansas Department of Labor about the Company'salleged violations of safety standards.4A.The AllegedProtectedActivityEdna Howerton had worked for the Company approxi-mately 3 years when she was discharged. During thisperiod and prior thereto the business of the Company hadfluctuated considerably. Peak employment was reached in1966 when 1,400 persons worked at the plant while byDecember 1970 employment had dropped to 275 persons.The evidence adduced by General Counsel to support thecomplaint for the most part concerns the 2 monthspreceeding Howerton's termination and relates to incidentswhich with but one exception are concerned with personalcomplaints on the part of Howerton.5Chronologically the first incident described byMrs.Howerton occurred in November 1970. She had beenabsent from work for 2 days because of illness. When shereturned her foreman, Phillip Harmon, informed her "thatthey had told him [Harmon] to give me [Howerton] areprimand . . . [b]ecause I had been off too much sick." Intheir further conversation, Harmon informed her "that hedidn't really want to give [her] a reprimand, that they toldhim to and he would have to."s The Company's writtenabsence record for Edna Howerton shows that onNovember 5, 1970, she was given a verbal reprimand "forexcessive absenteeism." According to Howerton, she askedthe union stewards to file a grievance because of thisreprimand, but they refused.?The next incident occurred on a Thursday in lateNovember or early December. Howerton testified thatafter she had clocked in, she went to the restroom and as aresult reported to her place of work 2 or 3 minutes after her3Prior to her discharge, no grievance on behalf of Edna Howerton hadever been filed with the Company She testified that,although she had tried,she never succeeded in convincing the union stewards to file a grievance forherGeneral Counsel argued at the hearing"that Edna Howerton wasprodding the Union for better representation of employee complaints andthat the Employer was aware of this as evidenced by her numerouscomplaintsto the Companyat the time she was receiving reprimands"However,inhisbrief,General Counsel does not refer to Howerton'sunsuccessful efforts to file grievances as among the ascribed unlawfulreasons for her termination.4General Counsel in elaboration of his position argued at the hearingVarious acts of Howerton may have influenced Respondent's decision todischarge her Although some of these acts fall within the statutory area ofprotected activity and some may not,Respondent's "total intent wasunlawful"Furthermore,"[t ]he final event that took place that caused herdischarge was this concerted participation in preparing and then havingsignatures of other employees and sending the letter to the Department ofLabor Thatiswhat caused the discharge " In his brief General Counselseems to limit the significance of the evidence which he adduced in supportof the complaint In his brief he argues that "the real reason[for Howerton'stermination]was the Company's disfavor with Howerton in reporting themto the ADL and her letter to the Union[referring to a letter she wrote to theUnion's International president on December 14, 1970 in which sheenclosed a copy of her letter of the same date to the Arkansas Departmentof Labor] " Thus, the "final event" to which General Counsel referred in hisargument appears to be the only event to which he refers in his brief5The applicablecollective-bargaining agreement provides that before ashift started at 4 p.m. The other girls in the area had not yetbegun to work. Nevertheless, her foreman, Darrell Garri-son, told Howerton that he was giving her a reprimand forbeing late. She explained to Garrison that she had stoppedin the restroom, but he said it didn't make any difference.Then, according to Howerton, "He got real mad when Irefused to accept [the reprimand] and he said I had toaccept it and I told him I didn't have to accept anything. Itold him dust because he wore a tie didn't make him anybetter than anyone else working out there and he really gotmad about that." Howerton observed Garrison then go toClark Knapp,8 the general foreman, and talk with Knapp.When their conversation concluded, Garrison returnedand told Howerton that they were going to give her awritten reprimand. Howerton responded that she wouldrefuse that also and Garrison answered that she couldn't.The next day Howerton asked Garrison if he was going togive her the reprimand. Garrison answered that there hadbeen no time to type it. The following Monday GarrisontoldHowerton that they had decided not to give her awritten reprimand although she then asked for one. Mrs.Howerton spoke to Union Stewards Shipman and Craw-ford about the incident and was told by Shipman that "it[the oral reprimand] didn't make any difference, it didn'tmean anything."On the Friday of the same week, Howerton wasinformed after she had arrived at the plant that there wasno work because the machines in her department were notoperating.9 The office employee who told Howerton thatthere would be no work also advised Howerton that theyhad tried unsuccessfully to reach her before she had left forthe plant. Howerton testified that she should have beenpaid for 4 hours' time on that occasion. She complained toUnion Steward Joey Shipman who said it would be takencare of. However, she never received pay for the 4 hours.The fourth incident involves a dispute between Hower-ton and Garrison regarding the operation of a machine.The Company manufactures ordnance items for theUnited States Department of Defense. In that connection,grievance may be processed beyond the first(oral) stage it shall be reducedtowritingThe chief steward is responsible for processing all grievancesPrior to her termination no written grievances had been filed on behalf ofMrs Howerton Mrs Howerton testified that there were "3 or 4, maybemore" times when she had asked the Union to file grievances but alwayswithout successHowever,her preheanng affidavit given to an agent of theBoard states that she had asked the Union to file a grievance only on oneoccasionMrs Howerton explained that the Board's agent misinterpretedwhat she had told him6 If credence is given to this testimony, then it would appear that longbefore December 14, 1970, the Company,for reasons that are not stated inthe record,had been seeking excuses to discipline MrsHowertonrHowerton testified that she spoke to Area Steward Joey Shipman andChief Steward Jay Crawford about filing a grievance,but they told her thatthe oral reprimand she had received"didn'tmean anything"She protestedto them "that if it didn't mean anything,why did theyharass me with givingme one like that"Howerton also testified that"I had tried to file grievancesbefore and I didn't have any luck " Referring to the reprimand fromHarmon, Howerton testified,"They toldme that it didn'tmean anythingand I asked Mr Crawford if it didn'tmean anything,then,why do they giveyou a reprimand?Isaid I had been told that after three that you would befired."aRespondent'smotion to correct the record to reflect the correct spellingof the name,Clark Knapp,is granted9The layoff on this particular Friday admittedly was for legitimateeconomic reasons 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the times material to this case,13 government inspectorswere stationed at the plant. According to Edna Howerton,on the night of December 2, 1970, she refused to operatethe warhead hydrostatic machine at a pressure less than thegovernment specifications called for. Foreman DarrellGarrison told her to operate the machine "as long as itwould run when no government inspector was around."Howerton said she would not. Garrison responded that shewould do anything he told her to, but she insisted that shewould not run the machine when the specified pressurecould not be maintained. According to Howerton, "He[Garrison] got real mad and said that I would even sweepthe grass if he told me to and I said I wouldn't sweep anygrass "She and Garrison spoke to Union Steward JoeyShipman who told Howerton to do whatever Garrison toldher to do. After 10 or 15 minutes of conversation,Howerton, decided to follow Garrison's instructions. Whenshe returned to her work station Garrison sat close to her,checked the pressure gauges for her, and told Howertonwhen to run the machine and when not to run themachine.10 In connection with the same incident, Hower-ton further testified that Garrison had told her about adozen times that if she didn't run the machine she wouldbe fired.iiThe final incidents relate to complaints made byHowerton to the Arkansas Department of Labor. Accord-ing to Lester W. Burdick, the Company's manager ofindustrial relations, who was a witness called by GeneralCounsel, the Arkansas Department of Labor has conduct-ed numerous routine investigations of the Company'soperations. In addition, in 1970, three investigations wereinstigated by complaints filed with the department. Thefirst complaint was made in May 1970 by Chief UnionSteward Jay Crawford because one of the foremen hadremoved the chairs from a line of machines so that thefemale employees were unable to sit down at times whentheirwork didn't require them to be on their feet. A10Howerton also testified that after she finished-work that night shewrote a letter to the Federal Bureau of Investigation There is no evidencethat the Company learned about Howerton's complaint to theBureau atany time before February 1, 197111For about 2 weeks after the above incident, her chair was removed sothat she had to stand during all her working hours12Benjamin F Davis was a witness for the Respondent who was calledout of order He testified that his inspection on September 16 showed thatthe Company was in the process of making the necessary corrections toeliminate the problem and therefore he made no recommendations in thematterDavis also testified that "The attitude of the Company wasexceptionally good I was received quite cordially "13The letter is as followsArkansas Department of LaborCommissioner of LaborLittle Rock, ArkansasDecember 14, 1970My Dear CommissionerPlease refer to your file, Letter from Edna Howerton, Employee,BatesvilleManufacturing Co On or about the 14 Sept 1970 1 chargedBatesvilleManufacturing with violations of Sec 24-81-401Sec25-81-402 ,Sec 16-81-108We are at present continuing to breathe large amounts of PHOSPHA-TEX TRICHLOROETHYLENE, MELTEXWe are exposed to fire Hazards,Recently a rag caught in between thesestacked barrels burst into flameIwas given reprimand for being allergic to these chemicals,my DoctorPaul Gray,M D Examined me in a condition of severe hives, the plantNurse Glenda Mills made a report of this that night Glenda Mills wasgrievance had also been filed with respect to the sameincident.The chairs were replaced by the time theArkansas Department of Labor investigator arrived at theplant to make his inspection. The next complaint of whichtheCompany had knowledge was also filed by JayCrawford. In September, several people had been over-come by an odorless gas in the processing area of the plant.The Company immediately began to investigate theproblem. According to Burdick, a chemist employed by theCompany ultimately came to the conclusion that sometype of gas was being generated in sump holes where drainsemptied prior to the material being pumped out of theplant. Based on this determination, the Company pumpedout the sumps and filled the holes with concrete so thattherewould be no further collection of waste materialwithin the plant. In connection with this matter, ChiefUnion Steward Jay Crawford called the Arkansas Depart-ment of Labor. Crawford informed Burdick of his actionand said that his reason'for complaining to the ArkansasDepartment of Labor was that Crawford hoped that theState's safety engineersmight assist the Company inovercoming the problem. Because of Crawford's com-plaint,BenjaminF.Davis, safety director with theOccupational Safety Division of the Arkansas Departmentof Labor, made an inspection of the Company's plant onSeptember 16, 1970.12 Edna Howerton also wrote to theDepartment of Labor for the State of Arkansas complain-ing that employees had been overcome by gas in the plant.Her letter is dated September 15, 1970. Davis did not learnof Howerton's complaint until after he had returned to hisoffice following his inspection on September 16. There isno evidence that at any time prior to her termination theCompany had knowledge that Howerton had written sucha letter.On December 14, 1970, Edna Howerton composedanother letter to the Arkansas Department of Labor.13 Thenext day she carried the letter with her to the plant andshortly laid off after i got My reprimandOur Union Seems to be a toothless old dog. Our chief Steward JCrawfordShouldHave followed this through and corrected thissituation but,He has a long Record of not processing complaintsThis is whywe are sendinga copy to The I AM President andcharging him with certain charges to be tried before the Grand LodgeThe company's foreman Gene Bingham Told me if I refused to run myMachine in a unsafe condition I would be fired.He Said it as friendlyadviceThis was in direct violation of labor contract agreement Reference 600if such unsafe claim is made Mildred Thomas'sMachine was reactingto air pressure in a erractic manner, she Notified Foreman DarrellGarnson, He did nothing,told her to tell Gene Bingham when and ifhe comes by Gene Bingham Came by. we yell at him, he stopped andsaid he would come back,he never came backOne of our most difficult positions is that if the line is closed down forsafety conditions,the foreman may not reach productions quota, Ourunion area steward works under the maintenance foreman he ishampered by this company authority over himIhave a daily record of events and abuses being carried on hereWE have to use dirty gloves most of the time, some of us have beenrefused any gloves because they said they were saving them for the dayshiftIam filing unfair labor practice against the company with the N L R BIhave sent them a blow by blow account of the abuses hereRespectfully/s/ Edna HowertonEdna Howerton/s/ Inez Matlock/s/Harry Curtis AEROJET ORDNANCE AND MFG. CO.about 5 minutes before the end of her shift (quitting time is12:30 a.m.) she obtained the signatures of eight otheremployees to the document. According to Howerton,Foreman Darrell Garrison was standing 10 or 12 feet awayat the time it was signed by three of the employees andGarrison saw them sign it.14 The letter resulted in anotherinvestigation by Benjamin F. Davis which was made onDecember 23, 1970. The report filed by Mr. Davis showsthathe found no justification for the complaint.15Although neither Howerton nor the Arkansas Departmentof Labor advised the Company of Howerton's Decemberletter,Union District Representative Randolph Jiles, onDecember 21 or 22, telephoned Burdick and advisedBurdick that Jiles had received a call from the ArkansasDepartment of Labor informing him that Mrs. Howertonhad filed a complaint. Thus, the Company knew thatHowerton had filed a complaint with the ArkansasDepartment of Labor at the time her termination waseffected.B.Howerton's DischargeThe events directly leading to Howerton's dischargebegan on December 1,1. While at work that night a piece ofsteel became stuck in her finger. She and another employeetried to remove it. During the next 3 or 4 days the fingerbecame sore although not so bad that she thought itnecessary to see a doctor. However, according to Hower-ton, after she had reported for work on Friday, December18 at the usual hour of 4 p.m., "about 8:00 or shortly afterthe blood poisoning had reached my elbow and it was verypainful, I wasn't using it at all. I asked Mr. Garrison for apass to go home and he said I didn't need a pass, that Icouldn't find a doctor anyway and wait and go Saturday tothe Company doctor." 16 In her conversation with Garri-son, the latter told her to do whatever work she was able todo. At the end of the shift, Howerton told Garrison thatshe was going to go to the hospital. Garrison then said thathe would leave a note for the nurse, who would be workingon Saturday, advising the nurse that Howerton was goingto the hospital. Howerton testified that on the night ofDecember 18 she made no complaint either to any of thewomen who were working in her immediate area or to theunion steward that Garrison would not give her a pass toleave the plant.Howerton entered a hospital at 2:30 a.m. on December19 and remained there until 6 p.m. on December 23. She/s/William Cooper/s/ Al Huff/s/ RethaHall/s/Mildred Thomas/s/ Norma Jean Smith/s/ Earnest Branscum14Contrary to her testimony at the hearing, in a statement which MrsHowerton gave to an investigator for the National Labor Relations Boaid,she said that no supervisor saw the letter being signed11Davis testified that he was cordially received by management and thatthe,Company cooperated with his investigation in every respect16Although the Company did not employa nursefor the afternoon shift,when Howerton reported for work that day she passed the nurse who workson the day shift. Howerton did not mention her injury to the nurse because,according to Howerton,the nurse"was not qualified"In an affidavit whichHowerton gave to an investigator of the NationalLaborRelations Board,she stated,"Idid not go to the nurse for fear of getting a reprimand "17 In a pretrial affidavit which Howerton gave to an investigator for theNational Labor Relations Board, she states, "I do not know of anybody557learned of her termination when she reported for work atthe start of the 4 p.m. shift on Monday, December 28.At the time Howerton entered the hospital, she knew ofthe rule calling for the termination of employees for 3consecutive days of unreported absence.17 Her husbandwas also aware of the rule.Burdick testified that the rule is uniformly enforced.However, the Company accepts reports of absences inmany ways. "The one thingwe insistupon is that theabsence be reported to the foreman of the individual."Among the accepted methods used by employees to reporttheir absence from work are: a note delivered to theforeman by another employee; a report to the foreman bytelephone; or a report to the plant's telephone operator orguard for transmission to the employee's foreman. Ineffect,Burdick testified that so long as a report of theabsence is somehow relayed to the employee's foreman thereport will be considered acceptable. Burdick also testifiedthat if an employee asks a third person to report theemployee's absence and the third person should fail tonotify the Company, the absence would be excusedbecause the employee had attempted to notify theCompany and the fault lay elsewhere.18Because of the Company's 3-day rule, while in thehospital, Edna Howerton requested her husband to notifythe Company of her absence. According to Edna Hower-ton, "I insisted that he notify somebody that I was in thehospital to be positive."William C. Howerton, EdnaHowerton's husband, testified that he did not wish to takea chance making the report by telephone. His wife had toldhim that "because she called in the FBI she would be fired,that she wanted me to, well, eyeball it, tell somebody." Inlike vein Mrs. Howerton testified that she told her husbandthat "if he didn't notify the Company [of her absence] thatthey would fire me, that they were looking for an excuse.." Accordingly, Mr. Howerton drove to the plant onTuesday, December 22, arriving between 6 and 6:30 p.m.He testified that he didn't seeany activity within the plant,although the shift to which Mrs. Howerton was assignedwas at work. He sat in his car for about 3 to 5 minutes andthen drove to a supermarket. While there he recognizedGlynn Fuller who is a foreman for the Company.Howerton testified, "I asked him if he was Glynn Fullerand he said, `Yes,' and I told him, I asked him if he workedat BMC. Well, I made a statement there `Do you knowEdna Howerton?' and he said, `Yes, how is she doing?' andI said, `Well, she's still in the hospital,' and I said, `I wantto see Darrell Garrison, real bad.' And he says, well, whywho has missed three work days consecutive days and didnot call in andwas not discharged "18There isno evidencein the recordsufficientto indicatethat there hasbeen any deviation on the Company's part in theapplicationof the 3 days'unreported absence rule However,Burdick, whowas called as an adversewitness by General Counsel,testified somewhat inconsistently as to theapplicationof the ruleAt one pointin his testimonyhe testifiedthat afterthe 3 days had passed the only way EdnaHowertoncouldhave changed theCompany'saction terminating her employment was "if she could establishthat her absencehad been reportedor that she was unconscious andabsolutely unable or anybodyelse unable to report her absence" Later inhis testimonyhe indicatedthatHowerton'sseparation might have beenrescinded if an attempt had been made to report her absence and there wasa failure onthe part of somebody to carry outher wishes However, in hercase, according to Burdick,the Company's investigation indicated that noattempthad been madeto tell the Companyof her absence 558DECISIONSOF NATIONALLABOR RELATIONS BOARDcame up [sic] and I told him I wanted to notify him, andwe thought at that time that she may lose her arm; theinfection hadn't went down I says, `I want him notified,'and he said, `I'll be sure and tell him.' " On cross-examination,Howerton testified that his meeting Fullerwas accidental and he knew Darrell Garrison, not Fuller,was his wife's supervisor.On cross-examination, Mr. Howerton was asked whetherhe went to the plant on December 22 to pick up his wife'spaycheck. At first he denied that fact. However, after beingshown his pretrial affidavit,19 he testified that one of thereasons, but not the main reason, for going to the plant wastopick up his wife's paycheck. Mrs. Howerton alsotestified that one of the reasons her husband went to theplant was to pick up her paycheck. He reported back to herthat "no one was there."When Mrs. Howerton reported for work in the afternoonof December 28, her foreman, Darrell Garrison, gave her atermination slip and told her she was fired. Howerton didnot ask Garrison why she was discharged or tell Garrisonthat her absence had been reported.20 However, she askedto see a union steward Garrison told her he didn't knowwhere there was one but that she could see Mr. Burdick.Mrs. Howerton went to the office of Burdick who was notthen inWhen Burdick arrived, according to Howerton, "Iasked him what about this blue slip [termination notice]and he said there wasn't anything he could do about it. . . . So I said, `I guess we'll have to wait and see aboutthat,' and left. I told him that he had been notified-theCompany had been notified."21 According to Burdick,"She came in and she had the slip in her hand and she, Ithink her words were, `What about this?' I said, `Well, youwere absent for three days unreported and there's nothing Ican do about it.' She said she was in the hospital and notable to report I said, `Well, the hospital staff or yourhusband or somebody could have reported your absencefor you and there's nothing I can do about it.' I asked her ifthere was anything else she had to say and she said, `No,not at this time,' and she left " Burdick testified that Mrs.Howerton did not make any claim to him that her husbandhad reported her absence.Burdick who was called as an adverse witness by GeneralCounsel was questioned extensively regarding the Compa-ny's decision to discharge Mrs. Howerton. Burdick testifiedthat, although he did not learn of Howerton's hospitaliza-tion until December 28, he knew that she had been in thehospital before the decision to terminate her was reached.However, according to Burdick, "My investigation estab-lished tomy satisfaction that her absence had goneunreported for three consecutive days and we uniformlyapplied the rule, as we had done in many cases before."The termination slip form given to Mrs. Howerton calls forfour signatures Each of the persons who signed or initialedthe form participated in the decision to separate Mrs.19The pretrial affidavitwhichWilliamHowerton gave a Boardinvestigator says "On Dec 22, 1970,around 6 p in I went to the BatesvilleManufacturing Company to pick up my wife's check (Edna Howerton) Iwas also going to advise the plant that my wife was in the hospital"20Edna Howerton testified that before she left the plant on December 18she told her foreman,Darrell Garrison, that she was going to the hospitalHowever,she did not tell Garrison that if she did not report for work thefollowingMondayhe should assume that she was still in the hospitalHowerton. They included the department head (0. K.Davis), the receiving department head (Moore), personnelhead (Burdick), and general manager (Robert H. King).The final decision rested with King, the Company'spresident and plant manager. Burdick testified that heinformed King that Howerton had been in the hospital butrecommended that "we uniformly apply the rule just as wehad done in every other case."In describing the procedure which led to Mrs. Hower-ton's discharge, Burdick testified that on December 23,prior to the beginning of the 4 p.m. shift, Mr. Davis'secretary informed him that Mrs. Howerton had beenabsent for 2 days and that if she did not report on the 23ditwould be her thirdconsecutiveday of unreportedabsence. Burdick further testified that such reports arestandard for the Company. "It's to alert us." Thatafternoon Clark Knapp, who is the general foreman, left amessage for Garrison to check all records at the close of hisshift to ascertain whether Mrs. Howerton had reported herabsence.22 At the end of his shift, Garrison left word thatMrs. Howerton had not reported her absence. Garrison'sreport was available on Monday morning, December 28,when the question of separating Mrs. Howerton was raised.Burdick testified that the procedure followed in connectionwithMrs. Howerton's separation was no different fromthat in the cases of other employees who were separated forthe same reason.On December 29, 1970, Mrs. Howerton wrote a letter tothe Company protesting her discharge. In her letter, amongother things, she advised the Company about her hospitali-zation and that on the evening of December 22 herhusband had spoken to Glynn Fuller who promised that hewould tell Darrell Garrison about her hospitalization.Following receipt of this letter, Burdick made a furtherinvestigation of the matter and spoke with Fuller. Fullerinformed him that Mr. Howerton had spoken with him(Fuller) on the evening of December 22 and told him thatEdna Howerton was in the hospital and was suffering fromblood poisoning. However, Mr. Howerton did not askFuller to report the matter to Garrison or anyone else andFuller forgot about the incident and did not mention ituntilhe was questioned by Burdick on December 30.C.ConclusionsIn the absence of contrary Board precedent, I shall applythe same standards in deciding the instant motion as do thedistrict courts of the United States in the application ofSection 41(b) of the Rules of Civil Procedure. Accordingly,Ishalldraw such inferences as are reasonable afterevaluating and weighing all the evidence introduced in therecord and shall deny or grant the motion depending onwhether I find or do not find that General Counsel hasproved the allegations of the complaint to the same degreeas he would be required to do if the Respondent, as well as21The next day, December 29, Howerton wrote the Company a longdetailed letter recounting the events leading to her discharge In this letter,she does not mention that during her interview with Burdick she told himthat her absence had been reported22According to Burdick,a report of absence would have been timely if ithad been received before the conclusion of the shift on the third day, inHowerton's case before 12 30 a in, December 240 AEROJET ORDNANCE AND MFG. CO559the General Counsel, had rested its case at this stage of theproceeding.23While the reliability of both Mr. and Mrs. Howerton'stestimony may be subject to question, for the purposes ofthismotion, I shall accept as true Mr. Howerton'stestimony that he requested Glynn Fuller to report hiswife'shospitalization to Foreman Garrison and Fulleragreed that he would do so.24 Also, Mrs. Howerton hadbeen confined to a hospital as a result of an injurysustained in the course of her employment. In thesecircumstances Mrs. Howerton's separation, or at least theCompany's refusal to reconsider her separation, wouldappear to have been unduly harsh This then raises aquestion as to what other factors might have influenced thedecision to terminate Edna Howerton.The incidents described above involving Howerton'sreprimands from Harmon and from Garrison and herdisputewithGarrisonwere personal matters and not"concerted" activity. Accordingly, if these incidents con-tributed to Howerton's discharge no violation of the Act isspelled out therefrom.General Counsel argued at thehearing that, with respect to those matters and to her claimfor report-in pay, the Company knew that Howertonsought to prosecute grievances through the Union, andamong the reasons for her discharge were her efforts toinduce the Union to file grievances on her behalf. Theparamount defect with this argument is the absence ofproof that the Company was aware of Howerton'sdescribed difficulties with the Union and her efforts to getthe Union to process grievances for her. (General Counseldoes not press this argument in his brief.) There remainsonly the December 14 letter to the Arkansas Departmentof Labor That, of course, falls within the area of protected23 SeeSouthernArizona York Refrigeration Company v Bush Manufac-turing Company,331 F 2d I (C A 9),Huberv American PresidentLines,240F 2d 778 (C A2),Trask v Suskind,376 F 2d 17 (C A5),Palmentere vCampbell,344 F 2d 234 (C A 8), 5 Moore'sFederal Practice,at 115524Even crediting Mr Howerton in this respect there is no evidence thatFuller had communicatedtoGarrison that MrsHowerion was in thehospitalFurthermore, although both Mr andMrs Howerton testified thatitwas their intention tobe positivethatMrs Howerton's absence wasreported because they feared the Company might be seekingan excuse todischargeher, nevertheless,they went no further than to askFuller whomMr Howerton accidentlymet in a supermarket and with whom MrHowerton had neverpreviouslyspoken to report MrsHowerton's hospitalconfinement Respondent argues,for reasons more fully set forth in its brief,that, on December 22, Mr Howertonwent to theplant only toget his wife'spaycheckand as of thatdate she hadno intention of returning to work25 In his brief,General Counsel advancesthe following argument "It isimminently [sic]clear that theCompany'sasserted reason,3days'unreportedabsence,isa pretextand the realreason wasthe Company'sconcerted activity.However,there is no evidence that theCompany was any more aggrieved by Howerton's com-plaint to the Arkansas Department of Labor than it was bythe two earlier complaints made by Crawford. Further-more, the investigation which was instigated by Hower-ton's complaint resulted in.no adverse recommendationand the inconvenience suffered by the Company inconnection with the investigation was minimal.In thesecircumstances,the record will not justify an inference thatHowerton's complaint to the Arkansas Department ofLaborwas a motivating factor contributing to the decisionto discharge her. Also, the reason advanced by Respondentfor Howerton's discharge is not so conspicuously bad thatitnecessarily gives rise to an inference that theCompanymust have been concealing an unlawful motive.25Upon consideration of the evidence offered by GeneralCounsel in support of the complaint herein, I find that hehas not, establishedprima faciethe violations of the Actalleged in the complaint. Accordingly,Igrant Respon-dent'smotion to dismiss the complaint.CONCLUSION OF LAWGeneral Counsel has failed to prove that the Respondenthas violated Section 8(a)(1) and(3) of the Act as alleged inthe complaint.Upon the foregoing and the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDERThe complaintis dismissed in itsentirety.disfavor with Howerton in reporting them to theADL andher letter to theUnion " While the Companywas informedby Jiles that Howerton hadlodged a complaint with theArkansas Departmentof Labor, there is noevidencethat the Companysaw the lettershe wrote to theDepartment ofLabor priorto the time she was terminatedAlso thereis no evidence thatthe Company knew that she had complained to the Union's InternationalpresidentIn any event, General Counseldoes not explainwhy an inferenceshould be drawn that Howerton'sDecember 14 letters totheArkansasDepartment of Labor and to the Union's Internationalpresidentinfluencedthe decisionto terminateher Thereis no evidencethat the Company, orany of its officials,resented or were inconveniencedby theDepartment ofLabor's inspections or were disposedto visit reprisalson employees whoinstigated such investigations.On the other hand,Howerton testified that inNovembershe was informedby ForemanHarmon that he was instructed togive her a reprimandwhich suggests thatmonths before her separation shehad gained the Company'sdisfavor,and twice in December she hadacrimoniousdisputes with her foreman, Darrell Garrison,which might wellhave promptedhim to searchfor a convenient excuse toseek her discharge